Per Curiam.

Plaintiff, a member of a voluntary unincorporated association, has procured an injunction pending the trial of the action against defendant, the president of the association. On this record plaintiff has failed to establish any right to the relief granted.
The order appealed from should be reversed, with $20 costs and disbursements, and the motion denied.
Martin, P. J., Townley, Dore, Callahan and Wasservogel, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied.